DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant’s remarks, see page 1, filed February 23, 2022, with respect to claims 14 and 21 have been considered.  The claim interpretation of the limitation “an electric contact element” recited in independent claims 14 and 21 under 35 U.S.C. 112(f) has been withdrawn.  Applicant’s arguments, see page 8, with respect to claims 14, 15, 17-22, 24-28, 30, 32, and 33 have been considered and are persuasive.  The rejection of 14, 15, 17-22, 24-28, 30, 32, and 33 has been withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brandon G. Braun on March 9, 2022.  The examiner’s amendment to the record appears as follows:  For claim 36 at line 6, [[the]] an outward facing surface.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks, see pages 8-10, with respect to independent claims 14 and 21 have been considered and are persuasive.  The rejection of claims 14 and 21 has been withdrawn. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        March 8, 2022



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776